        Case 1:19-cv-00203-CWD Document 18 Filed 08/23/19 Page 1 of 3




Paul A. Turcke (ISB No. 4759)
MSBT Law
7699 West Riverside Drive
Boise, ID 83714
Telephone: (208) 331-1800
Facsimile: (208) 331-1202
pat@msbtlaw.com

Erik E. Petersen, WSB No. 7-5608
Senior Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
Telephone: (307) 777-7895
Facsimile: (307) 777-3542
erik.petersen@wyo.gov

Counsel for Proposed Intervenor State of Wyoming


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS, et al.


              Plaintiffs,                     Case No. 1:19-CV-203-CWD


       v.                                     STATE OF WYOMING’S
                                              MOTION TO INTERVENE

 U.S. FOREST SERVICE, U.S. FISH AND
 WILDLIFE SERVICE,

              Defendants.



       The State of Wyoming hereby moves for leave to intervene in the above-captioned

case as a matter of right under Federal Rule of Civil Procedure 24(a)(2) or, in the

alternative, permissively under Federal Rule of Civil Procedure 24(b). In support of this

motion, Wyoming offers the attached Memorandum in Support. The undersigned conferred
        Case 1:19-cv-00203-CWD Document 18 Filed 08/23/19 Page 2 of 3




with counsel for the parties regarding their respective positions on the instant motion.

Counsel for the Plaintiffs and federal Defendants take no position on Wyoming’s Motion

to Intervene.

       The State of Wyoming respectfully requests that this Court grant the State

permission to intervene.

       Dated this 23rd day of August, 2019.


                                  FOR PROPOSED DEFENDANT-INTERVENOR
                                  STATE OF WYOMING



                                         /s/ Paul A. Turcke
                                  Paul A. Turcke (ISB No. 4759)
                                  MSBT Law
                                  7699 West Riverside Drive
                                  Boise, ID 83714
                                  Telephone (208) 331-1800
                                  Facsimile: (208) 331-1202
                                  pat@msbtlaw.com

                                  Erik E. Petersen, WSB No. 7-5608
                                  Senior Assistant Attorney General
                                  Wyoming Attorney General’s Office
                                  2320 Capitol Avenue
                                  Cheyenne, WY 82002
                                  Telephone: (307) 777-6946
                                  Facsimile: (307) 777-3542
                                  erik.petersen@wyo.gov

                                  Attorneys for the State of Wyoming
                                  (Pro Hac Vice Admission Pending)




                                              2
       Case 1:19-cv-00203-CWD Document 18 Filed 08/23/19 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of August, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, which will send a
notice of electronic filing to all counsel of record.
Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov




                                       /s/ Paul A. Turcke
                                       Paul A. Turcke, ISB #4759
                                       MSBT Law, Chartered
                                       7699 West Riverside Drive
                                       Boise, Idaho 83714
                                       Telephone: 208-331-1800
                                       Facsimile: 208-331-1202
                                       pat@msbtlaw.com




                                          3
